Opinion,
Me. Justice Paxson:
This was an appeal from the decree of the court below distributing the assigned estate of Jehial J. West. Both the assignor and the assignee were domiciled in the state of New York; the assignment was made, delivered and recorded in Tioga county in that state. A portion of the assignor’s personal property was located in Bradford county, Pennsylvania; the assignment was recorded in said county, an appraisement made, an inventory filed, and a bond given and approved by the court. The deed of assignment contained preferences in favor of certain creditors, which preferences are valid by the law of New York but are illegal here. The appellant, who is a Pennsylvania creditor and unpreferred, endeavors to avoid the effect of the preferences in the assignment by holding the fund here and distributing it according to the law of Pennsylvania. This he cannot do.
It is settled by abundant authority that an assignment by a citizen of one state of personal property located in another state, passes the title fully for all purposes. The law of the domicile regulates the transfer of personal property. It is sufficient to refer to the late case of Smith’s Appeal, 104 Pa. 381. The recording of the assignment in this state was a compliance with the act of May 3, 1855. The effect of this was to give the assignment a force which it did not have at common law, and take effect from its date, saving all rights accrued to “bona fide purchasers, mortgagees or creditors, having a lien thereon before the recording, in the same county, and not having had previous actual notice thereof.” The appellant does not come within this saving clause. He has no lien on the fund; he is merely an unsecured creditor, and while it may seem hard that assets in Pennsylvania shall be transferred to the state of New York for distribution, and *35then swallowed up by preferred creditors, it is a risk which He took when he gave credit to a citizen of New York. He knew that his debtor could do just what he has done, and having such knowledge he has no reason to complain.
It must not be overlooked that this was a voluntary assignment; it was not one made in invitum, or by coercion of law; neither are we distributing the estate of a decedent domiciled in another state; and the rule in such cases has no application here.
The decree is affirmed and the appeal is dismissed at the cost of the appellant.